Name: Regulation (EEC) No 654/74 of the Council of 21 March 1974 on the conclusion of the commercial cooperation agreement between the European Economic Community and the Republic of India and adopting provisions for its implementation
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 3 . 74 Official Journal of the European Communities No L 82/ 1 I (Acts whose publication is obligatory) REGULATION (EEC) No 654/74 OF THE COUNCIL of 21 March 1974 on the conclusion of the Commercial Cooperation Agreement between the European Economic Community and the Republic of India and adopting provisions for its implementation this Regulation, is hereby concluded on behalf of the Community. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement and to confer on them the powers required in order to bind the Community . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 113 and 114 thereof ; Having regard to the Recommendation from the Commission ; Whereas the Commercial Cooperation Agreement between the European Economic Community and the Republic of India should be concluded ; Whereas , since the Agreement establishes a Joint Commission , representatives of the Community on this Commission should be appointed, Article 3 The Community shall be represented on the Joint Commission provided for in Article 7 of the Agreement by the Commission of the European Communities , assisted by representatives of the Member States .HAS ADOPTED THIS REGULATION : Article 1 Article 4 The Commercial Cooperation Agreement between the European Economic Community and the Republic of India, the text of which is annexed to This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities ( J ). This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 March 1974. For the Council The President J. ERTL ( ! ) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities .